Exhibit 10.20

SUBLEASE

 

THIS SUBLEASE (this “Sublease”) is dated for reference purposes as of January
27, 2005, and is made by and between Accelrys, Inc., a Delaware corporation
(“Sublessor”), and QUALCOMM Incorporated, a Delaware corporation (“Sublessee”). 
Sublessor and Sublessee hereby agree as follows:


1.     RECITALS:  THIS SUBLEASE IS MADE WITH REFERENCE TO THE FACT THAT SAN
DIEGO TECH CENTER, LLC, PREDECESSOR IN INTEREST TO CALWEST INDUSTRIAL HOLDINGS,
LLC, A DELAWARE LIMITED LIABILITY COMPANY, AS LANDLORD (“MASTER LESSOR”), AND
SUBLESSOR, FORMERLY KNOWN AS MOLECULAR SIMULATIONS INC., AS TENANT, ENTERED INTO
THAT CERTAIN OFFICE BUILDING LEASE, DATED AS OF OCTOBER 23, 1998, AS AMENDED BY
THAT CERTAIN FIRST AMENDMENT TO LEASE DATED AS OF AUGUST 31, 1999 AND THAT
CERTAIN SECOND AMENDMENT TO LEASE DATED AS OF JUNE 14, 2002 (AS AMENDED, THE
“MASTER LEASE”), WITH RESPECT TO PREMISES CONSISTING OF APPROXIMATELY 76,635
SQUARE FEET OF SPACE, LOCATED AT 9685 AND 9725 SCRANTON ROAD, SAN DIEGO,
CALIFORNIA (THE “PREMISES”).  A COPY OF THE MASTER LEASE IS ATTACHED HERETO AS
EXHIBIT A.


2.     PREMISES:  SUBLESSOR HEREBY SUBLEASES TO SUBLESSEE, AND SUBLESSEE HEREBY
SUBLEASES FROM SUBLESSOR, ALL OF THE PREMISES.  SUBLESSEE HEREBY ACKNOWLEDGES
AND AGREES THAT SUBLESSEE SHALL REMOVE FROM THE PREMISES, PRIOR TO DELIVERY OF
THE PREMISES TO SUBLESSEE, THE FURNITURE AND CUBICLES LOCATED THEREIN, AND THAT
SUCH FURNITURE AND CUBICLES WILL NOT BE PART OF THE PREMISES.  THE EFFECTIVENESS
OF THIS SUBLEASE SHALL BE SUBJECT TO SUBLESSOR OBTAINING THE WRITTEN CONSENT OF
THE MASTER LESSOR TO THIS SUBLEASE AS SET FORTH IN SECTION 18 BELOW.  PURSUANT
TO THIS SUBLEASE, SUBLESSEE ALSO SHALL HAVE THE RIGHT TO USE THE BUILDING COMMON
AREAS AND THE PROJECT COMMON AREAS AS PROVIDED IN THE MASTER LEASE, INCLUDING,
WITHOUT LIMITATION, NOT LESS THAN 3.1 SPACES PER THOUSAND SQUARE FEET OF
RENTABLE AREA IN THE PREMISES.  ALL PARKING SHALL BE FREE THROUGHOUT THE
SUBLEASE TERM.


3.     TERM:


A.          TERM.  SUBLESSOR SHALL DELIVER THE PREMISES TO SUBLESSEE IN THE
CONDITION DESCRIBED IN SECTION 6 BELOW UPON FULL EXECUTION OF THIS SUBLEASE AND
RECEIPT OF MASTER LESSOR’S CONSENT TO THIS SUBLEASE.  THE TERM (THE “TERM”) OF
THIS SUBLEASE SHALL BE FOR THE PERIOD COMMENCING ON THE LAST TO OCCUR OF
(A) FEBRUARY 1, 2005, (B) THE DATE SUBLESSOR DELIVERS POSSESSION OF THE PREMISES
AS REQUIRED ABOVE AND (C) THE DATE MASTER LESSOR’S CONSENT TO THIS SUBLEASE IS
RECEIVED AS PROVIDED IN SECTION 18 BELOW (THE “COMMENCEMENT DATE”) AND ENDING ON
DECEMBER 31, 2006 (THE “EXPIRATION DATE”), UNLESS THIS SUBLEASE IS SOONER
TERMINATED PURSUANT TO ITS TERMS OR THE MASTER LEASE IS SOONER TERMINATED
PURSUANT TO ITS TERMS.  SO LONG AS SUBLESSEE IS NOT IN DEFAULT UNDER THIS
SUBLEASE BEYOND ANY APPLICABLE CURE PERIOD, SUBLESSOR SHALL NOT EXERCISE ANY
RIGHT OF SUBLESSOR TO TERMINATE THE MASTER LEASE OR OTHERWISE VOLUNTARILY
TERMINATE THE MASTER LEASE.


B.            EARLY ENTRY.


(I)            COMMENCING UPON EXECUTION AND DELIVERY OF THIS SUBLEASE BY BOTH
SUBLESSOR AND SUBLESSEE, SUBLESSEE’S REPRESENTATIVES MAY ENTER THE PREMISES AT
TIMES REASONABLY SCHEDULED IN ADVANCE WITH SUBLESSOR TO INSPECT THE PREMISES AND
TO MAKE PLANS FOR SUBLESSOR’S ALTERATIONS TO AND OCCUPANCY OF THE PREMISES. 
SUCH ENTRY SHALL BE SUBJECT TO SUBLESSOR’S REASONABLE SECURITY AND INSURANCE
REQUIREMENTS.  SUBLESSEE SHALL INDEMNIFY, DEFEND, PROTECT AND HOLD HARMLESS
SUBLESSOR AND MASTER LESSOR FROM ANY LOSSES, COSTS, CLAIMS, LIABILITIES OR
DAMAGES DUE TO SUCH ENTRY.

 

1

--------------------------------------------------------------------------------


 


(II)           SUBLESSEE SHALL ALSO HAVE THE RIGHT TO ENTER THE PREMISES
FOLLOWING SUBLESSOR’S DELIVERY OF THE PREMISES TO SUBLESSEE AND RECEIPT OF
MASTER LESSOR’S CONSENT THERETO TO INSTALL TENANT IMPROVEMENTS, CABLING,
SECURITY SYSTEMS, FURNITURE, FIXTURES AND EQUIPMENT THEREIN AND THEREON. 
SUBLESSEE MAY NOT MAKE ANY SUCH IMPROVEMENTS, ALTERATIONS OR INSTALLATIONS
WITHOUT THE PRIOR WRITTEN CONSENT OF SUBLESSOR AND MASTER LESSOR AND EXCEPT IN
COMPLIANCE WITH THE TERMS OF SECTION 10 HEREOF.  SUCH OCCUPANCY SHALL BE SUBJECT
TO ALL OF THE PROVISIONS OF THIS SUBLEASE, EXCEPT FOR THE OBLIGATION TO PAY BASE
RENT, BUILDING EXPENSES AND PROJECT EXPENSES (AS DEFINED BELOW); AND SHALL NOT
ADVANCE THE EXPIRATION DATE OF THIS SUBLEASE.


C.            NO OPTION TO EXTEND.  THE PARTIES HEREBY ACKNOWLEDGE THAT THE
EXPIRATION DATE OF THE MASTER LEASE IS DECEMBER 31, 2006 AND THAT SUBLESSEE HAS
NO OPTION TO EXTEND THE TERM OF THIS SUBLEASE.


4.     RENT:


A.            BASE RENT.  SUBLESSEE SHALL PAY TO SUBLESSOR AS BASE RENT FOR THE
PREMISES FOR EACH MONTH DURING THE TERM THE AMOUNT OF FIFTY-SEVEN THOUSAND FOUR
HUNDRED SEVENTY-SIX AND 25/100 DOLLARS ($57,476.25) PER MONTH (“BASE RENT”). 
BASE RENT SHALL BE PAID ON OR BEFORE THE FIRST (1ST) DAY OF EACH MONTH.  BASE
RENT AND “TENANT’S BUILDING SHARE” OF “BUILDING EXPENSES” AND “TENANT’S PROJECT
SHARE” OF “PROJECT EXPENSES”, AS DEFINED IN THE MASTER LEASE, FOR ANY PERIOD
DURING THE TERM HEREOF WHICH IS FOR LESS THAN ONE (1) MONTH OF THE TERM SHALL BE
A PRO RATA PORTION OF THE MONTHLY INSTALLMENT BASED ON A THIRTY (30) DAY MONTH. 
EXCEPT AS EXPRESSLY SET FORTH IN THIS SUBLEASE OR THE MASTER LEASE, AS
INCORPORATED HEREIN, BASE RENT SHALL BE PAYABLE WITHOUT NOTICE OR DEMAND AND,
EXCEPT AS EXPRESSLY SET FORTH IN THIS SUBLEASE OR THE PROVISIONS OF THE MASTER
LEASE, AS INCORPORATED HEREIN, WITHOUT ANY DEDUCTION, OFFSET, OR ABATEMENT, IN
LAWFUL MONEY OF THE UNITED STATES OF AMERICA.  BASE RENT AND ADDITIONAL RENT
SHALL BE PAID DIRECTLY TO SUBLESSOR AT 10188 TELESIS COURT, SUITE 100, SAN
DIEGO, CALIFORNIA  92121, ATTENTION:  ACCOUNTS RECEIVABLE, OR SUCH OTHER ADDRESS
AS MAY BE DESIGNATED IN WRITING BY SUBLESSOR.


B.            ADDITIONAL RENT.  ALL MONIES OTHER THAN BASE RENT REQUIRED TO BE
PAID BY SUBLESSEE TO SUBLESSOR UNDER THIS SUBLEASE SHALL BE DEEMED “ADDITIONAL
RENT”.  EXCEPT AS PROVIDED BELOW, AND PROVIDED THAT SUBLESSOR HAS PROVIDED TO
SUBLESSEE AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF SUCH AMOUNTS SO DUE
(WHICH NOTICE MAY BE GIVEN ONE TIME FOR RECURRING PAYMENTS, PROVIDED SUCH NOTICE
SPECIFIES THE RECURRING NATURE OF THE PAYMENTS), SUBLESSEE SHALL PAY TO
SUBLESSOR AS AND WHEN DUE UNDER THE MASTER LEASE “TENANT’S BUILDING SHARE” OF
“BUILDING EXPENSES” AND “TENANT’S PROJECT SHARE” OF “PROJECT EXPENSES” (AS SUCH
TERMS ARE DEFINED IN THE MASTER LEASE) TO THE EXTENT SUCH BUILDING EXPENSES AND
PROJECT EXPENSES ACTUALLY ACCRUED AND WERE SO PAID BY SUBLESSOR DURING THE TERM
OF THIS SUBLEASE.  IN ADDITION, WITHIN THIRTY (30) DAYS OF THE DATE SUBLESSOR
HAS PROVIDED TO SUBLESSEE WRITTEN NOTICE OF SUCH AMOUNTS SO DUE (AND PRIOR TO
DELINQUENCY AS TO BILLS SUBLESSEE RECEIVES DIRECTLY FROM THE TAXING AUTHORITY OR
UTILITY COMPANY), SUBLESSEE WILL BE RESPONSIBLE FOR THE PAYMENT OF “TENANT’S
TAXES” (AS DESCRIBED IN SECTION 28.1 OF THE MASTER LEASE) ATTRIBUTABLE TO THE
TERM AND SUBLESSEE’S SHARE OF CHARGES FOR THE CONSUMPTION OF ELECTRICITY AND
OTHER UTILITIES SUPPLIED TO THE BUILDING, TO THE EXTENT NOT INCLUDED WITHIN
BUILDING EXPENSES UNDER THE MASTER LEASE.  UPON WRITTEN REQUEST BY SUBLESSEE,
AND PROVIDED SUBLESSEE REIMBURSES SUBLESSOR FOR ANY COSTS REQUIRED TO BE PAID TO
MASTER LESSOR UNDER SECTION 5.5 OF THE MASTER LEASE, SUBLESSOR SHALL REQUEST
COPIES OF MASTER LESSOR’S RECORDS RELATING TO BUILDING EXPENSES AND PROJECT
EXPENSES AND SHALL PERMIT SUBLESSEE TO AUDIT THE RECORDS OF SUBLESSOR AND,
SUBJECT TO MASTER LESSOR’S CONSENT (WHICH CONSENT MUST BE INCLUDED IN MASTER
LESSOR’S CONSENT TO THIS SUBLEASE, UNLESS WAIVED BY SUBLESSEE UNDER SECTION 18
BELOW), OF MASTER LESSOR TO THE EXTENT PERMITTED UNDER SECTION 5.5 OF THE MASTER
LEASE WITH RESPECT TO THE SAME.  UPON WRITTEN REQUEST OF SUBLESSEE, SUBLESSOR
SHALL PROVIDE TO SUBLESSEE COPIES OF ALL STATEMENTS AND OTHER MATERIALS RECEIVED
FROM MASTER LESSOR WITH RESPECT TO THE PAYMENT OF ANY BUILDING EXPENSES OR
PROJECT EXPENSES OR OTHER SIMILAR SUMS DUE UNDER THE MASTER LEASE. 
NOTWITHSTANDING ANYTHING HEREIN TO THE

 

2

--------------------------------------------------------------------------------


 


CONTRARY, IN NO EVENT SHALL SUBLESSEE BE REQUIRED TO PAY AS PART OF BUILDING
EXPENSES OR PROJECT EXPENSES FOR ANY COSTS FOR CAPITAL IMPROVEMENTS OR REPAIRS
EXCEPT TO THE EXTENT EXPRESSLY REQUIRED UNDER THE MASTER LEASE AND THEN ONLY TO
THE EXTENT OF THE AMORTIZATION OF THE COST OF SUCH CAPITAL IMPROVEMENT OVER ITS
USEFUL LIFE.  BASE RENT AND ADDITIONAL RENT HEREINAFTER COLLECTIVELY SHALL BE
REFERRED TO AS “RENT”.


C.            PAYMENT OF FIRST MONTH’S RENT.  ON OR PRIOR TO THE COMMENCEMENT
DATE, SUBLESSEE SHALL PAY TO SUBLESSOR THE SUM OF FIFTY-SEVEN THOUSAND FOUR
HUNDRED SEVENTY-SIX AND 25/100 DOLLARS ($57,476.25), WHICH SHALL CONSTITUTE BASE
RENT FOR THE FIRST MONTH OF THE TERM.  NO SECURITY DEPOSIT SHALL BE REQUIRED
FROM SUBLESSEE UNDER THIS SUBLEASE.


5.     HOLDOVER:  THE PARTIES HEREBY ACKNOWLEDGE THAT THE EXPIRATION DATE OF THE
MASTER LEASE IS DECEMBER 31, 2006, AND THAT IT IS THEREFORE CRITICAL THAT
SUBLESSEE SURRENDER THE PREMISES TO SUBLESSOR NO LATER THAN THE EXPIRATION DATE
IN ACCORDANCE WITH THE TERMS OF THIS SUBLEASE.  IN THE EVENT THAT SUBLESSEE DOES
NOT SURRENDER THE PREMISES BY THE EXPIRATION DATE IN ACCORDANCE WITH SECTION 14
HEREOF, SUBLESSEE SHALL INDEMNIFY, DEFEND, PROTECT AND HOLD HARMLESS SUBLESSOR
FROM AND AGAINST ALL LOSSES, COSTS, CLAIMS, LIABILITIES AND DAMAGES RESULTING
FROM SUBLESSEE’S DELAY IN SURRENDERING THE PREMISES AND PAY SUBLESSOR HOLDOVER
RENT AS PROVIDED IN SECTION 30.10 OF THE MASTER LEASE.  NOTWITHSTANDING THE
FOREGOING, IF, PRIOR TO THE EXPIRATION DATE, SUBLESSEE ENTERS INTO AN AGREEMENT
WITH MASTER LESSOR TO OCCUPY THE PREMISES IMMEDIATELY FOLLOWING THE EXPIRATION
DATE, THEN (I) SUBLESSEE SHALL NOT BE REQUIRED TO VACATE THE PREMISES ON THE
EXPIRATION DATE, AND (II) SUBLESSOR SHALL BE DEEMED TO HAVE WAIVED ITS RIGHT AND
OPTION UNDER THE MASTER LEASE TO EXTEND THE TERM OF THE MASTER LEASE BEYOND THE
EXPIRATION DATE.


6.     CONDITION/REPAIRS:  SUBLESSOR SHALL DELIVER THE PREMISES TO SUBLESSEE IN
“BROOM CLEAN”, VACANT CONDITION.  EXCEPT AS PROVIDED BELOW, THE PARTIES
ACKNOWLEDGE AND AGREE THAT SUBLESSEE IS SUBLEASING THE PREMISES ON AN “AS IS”
BASIS, AND THAT SUBLESSOR HAS MADE NO REPRESENTATIONS OR WARRANTIES WITH RESPECT
TO THE CONDITION OF THE PREMISES AS OF THE COMMENCEMENT DATE EXCEPT AS SET FORTH
IN THIS PARAGRAPH.  MASTER LESSOR SHALL BE SOLELY RESPONSIBLE FOR PERFORMANCE OF
ANY REPAIRS REQUIRED TO BE PERFORMED BY MASTER LESSOR UNDER THE TERMS OF THE
MASTER LEASE.  SUBLESSOR REPRESENTS THAT IT HAS NO ACTUAL KNOWLEDGE OF (I) ANY
BUILDING MECHANICAL, HVAC, PLUMBING, ELECTRICAL AND OTHER UTILITY SYSTEM THAT IS
NOT IN GOOD OPERATING CONDITION, NOR (II) THE PRESENCE OR EXISTENCE OF HAZARDOUS
MATERIALS (AS DEFINED IN THE MASTER LEASE) IN OR ABOUT THE BUILDING OR PREMISES,
EXCEPT AS SPECIFICALLY DISCLOSED IN SECTION 23 BELOW.  SUBLESSOR HEREBY ASSIGNS
TO SUBLESSEE, AND AGREES TO COOPERATE WITH SUBLESSEE IN THE ENFORCEMENT OF, ANY
RIGHTS OF SUBLESSOR IN AND TO ANY AND ALL WARRANTIES AND GUARANTEES RELATING TO
THE MASTER LEASE, THE PREMISES OR THE EQUIPMENT OR IMPROVEMENTS THEREIN. 
SUBLESSEE SHALL COMPLY WITH ALL LAWS AND REGULATIONS RELATING TO SUBLESSEE’S USE
OF THE PREMISES, EXCEPT THAT SUBLESSEE SHALL NOT BE REQUIRED TO MAKE OR PAY FOR
ANY IMPROVEMENTS TO THE PREMISES OR THE PROJECT REQUIRED BY APPLICABLE LAWS (I)
OTHER THAN TO IMPROVEMENTS INSTALLED BY SUBLESSEE FOLLOWING THE DATE OF THIS
SUBLEASE AND (II) EXCEPT AS MAY BE RELATED TO OR TRIGGERED BY SUBLESSEE’S
PARTICULAR USE OF THE PREMISES, INCLUDING ANY USE OTHER THAN GENERAL OFFICE USE
AND INCLUDING ANY ALTERATIONS PERFORMED BY OR AT THE REQUEST OF SUBLESSEE OR ANY
GOVERNMENTAL PERMITS OR APPROVALS REQUESTED BY SUBLESSEE.  SUBLESSOR HEREBY
AGREES TO INDEMNIFY, DEFEND AND HOLD SUBLESSEE HARMLESS FROM AND AGAINST ANY
LOSS, COST, DAMAGE, LIABILITY, CLAIM OR EXPENSE (INCLUDING REASONABLE ATTORNEYS’
FEES AND COURT COSTS) ARISING FROM OR RELATING TO ANY HAZARDOUS MATERIALS
LOCATED IN, ON OR BELOW THE PREMISES AS OF THE DATE OF DELIVERY OF PHYSICAL
POSSESSION OF THE PREMISES TO SUBLESSEE THAT WERE RELEASED OR EMITTED BY
SUBLESSOR OR ITS AGENTS, EMPLOYEES OR CONTRACTORS.


7.     ASSIGNMENT AND SUBLETTING:  SUBLESSEE MAY NOT ASSIGN THIS SUBLEASE,
SUBLET THE PREMISES, TRANSFER ANY INTEREST OF SUBLESSEE THEREIN OR PERMIT ANY
USE OF THE PREMISES BY ANOTHER PARTY (COLLECTIVELY, “TRANSFER”), WITHOUT THE
PRIOR WRITTEN CONSENT OF SUBLESSOR AND MASTER LESSOR, WHICH CONSENT OF SUBLESSOR
AND MASTER LESSOR SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. 
NOTWITHSTANDING THE FOREGOING, SUBLESSEE

 

3

--------------------------------------------------------------------------------


 


MAY, WITHOUT SUBLESSOR’S CONSENT (BUT WITH NOTICE TO SUBLESSOR AND MASTER
LESSOR), TRANSFER ALL OR A PORTION OF THE PREMISES TO AN AFFILIATE OR SUBSIDIARY
OF SUBLESSEE, OR ANY SUCCESSOR TO SUBSTANTIALLY ALL OF THE ASSETS OF ANY OF
QUALCOMM’S BUSINESS DIVISIONS.  ANY TRANSFER SHALL BE SUBJECT TO THE TERMS OF
SECTION 18 OF THE MASTER LEASE, AS INCORPORATED INTO THIS SUBLEASE AND AS
MODIFIED BY THE TERMS OF THIS SECTION 7.  NO TRANSFER OF SHARES OR INTERESTS IN
SUBLESSEE SHALL REQUIRE SUBLESSOR’S CONSENT UNDER THIS SUBLEASE.  PROVIDED
MASTER LESSOR HAS AGREED TO THE SAME (WHICH AGREEMENT MUST BE INCLUDED IN MASTER
LESSOR’S CONSENT TO THIS SUBLEASE, UNLESS WAIVED BY SUBLESSEE UNDER SECTION 18
BELOW), NO TRANSFER OF SHARES OR INTERESTS IN SUBLESSEE SHALL CONSTITUTE A
TRANSFER FOR PURPOSES OF THIS SUBLEASE.


8.     USE:


A.            PERMITTED USE; UTILITIES.  SUBLESSEE MAY USE THE PREMISES ONLY FOR
GENERAL OFFICE USE AND, WITH THE PRIOR WRITTEN CONSENT OF MASTER LESSOR (WHICH
CONSENT MUST BE INCLUDED IN MASTER LESSOR’S CONSENT TO THIS SUBLEASE, UNLESS
WAIVED BY SUBLESSEE UNDER SECTION 18 BELOW), SOFTWARE RESEARCH AND DESIGN
ENGINEERING, LIGHT ASSEMBLY AND COMPUTER LABS AND OTHER USES PERMITTED UNDER
APPLICABLE ZONING.  SUBLESSEE SHALL HAVE ACCESS TO THE PREMISES SEVEN (7) DAYS
PER WEEK, TWENTY-FOUR (24) HOURS PER DAY, SUBJECT TO THE TERMS OF THE MASTER
LEASE.  SUBJECT TO MASTER LESSOR’S CONSENT (WHICH CONSENT MUST BE INCLUDED IN
MASTER LESSOR’S CONSENT TO THIS SUBLEASE, UNLESS WAIVED BY SUBLESSEE UNDER
SECTION 18 BELOW), SUBLESSEE SHALL HAVE CONTROL OVER THE HVAC SYSTEM, WITHOUT
ANY ADDITIONAL CHARGE (OTHER THAN ADDITIONAL UTILITY SERVICE CHARGED BY A THIRD
PARTY PROVIDER) FOR AFTER-HOURS HVAC OR OTHER UTILITY SERVICES, EXCEPT TO THE
EXTENT MASTER LESSOR ASSESSES SUCH CHARGE UNDER THE MASTER LEASE (WHICH CHARGE
MUST BE WAIVED IN MASTER LESSOR’S CONSENT TO THIS SUBLEASE, UNLESS WAIVED BY
SUBLESSEE UNDER SECTION 18 BELOW).  SUBJECT TO THE PRIOR WRITTEN CONSENT OF
MASTER LESSOR (WHICH CONSENT MAY BE INCLUDED IN MASTER LESSOR’S CONSENT TO THIS
SUBLEASE), SUBLESSEE MAY REASONABLY SELECT ITS OWN ENERGY SERVICE PROVIDER FOR
ELECTRICAL OR OTHER UTILITY SERVICE TO THE PREMISES.


B.            HAZARDOUS MATERIALS.  WITHOUT THE PRIOR WRITTEN CONSENT OF MASTER
LESSOR (WHICH CONSENT MUST BE INCLUDED IN MASTER LESSOR’S CONSENT TO THIS
SUBLEASE, UNLESS WAIVED BY SUBLESSEE UNDER SECTION 18 BELOW), SUBLESSEE SHALL
NOT USE, STORE, TRANSPORT OR DISPOSE OF ANY HAZARDOUS MATERIAL IN OR ABOUT THE
PREMISES EXCEPT TO THE EXTENT SUCH HAZARDOUS MATERIALS ARE CUSTOMARILY KEPT OR
USED BY TYPICAL OFFICE TENANTS AND ARE KEPT, USED AND DISPOSED OF IN STRICT
COMPLIANCE WITH APPLICABLE LAWS.  SUBLESSEE SHALL INDEMNIFY, DEFEND, PROTECT AND
HOLD SUBLESSOR AND MASTER LESSOR HARMLESS FROM AND AGAINST ALL CLAIMS, LOSSES,
COSTS, DAMAGES AND LIABILITIES, TO THE EXTENT CAUSED BY THE RELEASE, DISPOSAL,
DISCHARGE OR EMISSION OF HAZARDOUS MATERIALS ON OR ABOUT THE PREMISES BY
SUBLESSEE OR ITS AGENTS, CONTRACTORS, OR EMPLOYEES.


9.     DELIVERY:  IF, WITHIN THIRTY (30) DAYS OF THE EXECUTION OF THIS SUBLEASE
BY SUBLESSEE, SUBLESSOR FAILS, FOR ANY REASON WHATSOEVER, TO EITHER (I) DELIVER
POSSESSION OF THE PREMISES TO SUBLESSEE IN THE CONDITION DESCRIBED IN SECTION 6
ABOVE OR (II) OBTAIN AND DELIVER TO SUBLESSEE MASTER LESSOR’S WRITTEN CONSENT TO
THIS SUBLEASE AS DESCRIBED IN AND SUBJECT TO THE TERMS OF SECTION 18 BELOW, THEN
SUBLESSEE MAY ELECT TO TERMINATE THIS SUBLEASE BY DELIVERING WRITTEN NOTICE
THEREOF TO SUBLESSOR WITHIN THIRTY (30) DAYS AFTER THE EXPIRATION OF SUCH THIRTY
(30) DAY PERIOD AND SUBLESSOR SHALL RETURN ALL DEPOSITS PAID BY SUBLESSEE.


10.   IMPROVEMENTS:  NO ALTERATION OR IMPROVEMENTS SHALL BE MADE TO THE
PREMISES, EXCEPT IN ACCORDANCE WITH THE TERMS OF THE MASTER LEASE, AS MODIFIED
BY MASTER LESSOR’S CONSENT TO THIS SUBLEASE, AND, EXCEPT AS EXPRESSLY SET FORTH
BELOW TO THE CONTRARY, WITH THE PRIOR WRITTEN CONSENT OF BOTH MASTER LESSOR AND
SUBLESSOR, WHICH CONSENT OF SUBLESSOR SHALL NOT BE UNREASONABLY WITHHELD.

(a)           Sublessee intends to install tenant improvements, cabling,
communications equipment, security systems, and equipment within the Premises,
subject to Master Lessor’s and Sublessor’s

 

4

--------------------------------------------------------------------------------


 

consent, which consent shall not be unreasonably withheld or delayed except as
provided in Section 10.1 of the Master Lease.

(b)           Except as permitted above, and except for painting, carpeting and
other cosmetic alterations (provided Master Lessor has waived its right to
consent to the same), no alteration or improvements shall be made to the
Premises, except with the prior written consent of both Master Lessor and
Sublessor, which consent of Sublessor and Master Lessor shall not be
unreasonably withheld or delayed except as provided in Section 10.1 of the
Master Lease.  All alterations and improvements must be made in accordance with
laws.  The architect, contractor and project manager used by Sublessee shall
also be subject to the prior written of Master Lessor, which consent shall not
be unreasonably withheld or delayed.   Sublessee shall not be required to pay
Sublessor any supervisory fee (except any such fee required by Master Lessor
under the Master Lease, which fee may be waived in Master Lessor’s consent to
this Sublease) relating to Sublessee’s alterations or improvements.  Sublessor
shall cooperate with Sublessee (at Sublessee’s cost) in Sublessee’s efforts to
obtain the approval of Master Lessor and any required approval of any
governmental agency or entity in connection with any alterations or
installations proposed by Sublessee.  If Master Lessor desires that any
alteration or improvement by Sublessee be removed by Sublessee on the Expiration
Date, then Master Lessor shall so notify Sublessee at the time Master Lessor
grants its approval for such alteration or improvement.  Unless required by
Master Lessor (which requirement must be waived in Master Lessor’s consent to
this Sublease, unless waived by Sublessee under Section 18 below), in no event
shall Sublessee be required to remove or change cosmetic alterations to the
Premises.


11.   INSURANCE:  DURING THE TERM, SUBLESSEE SHALL OBTAIN AND KEEP IN FULL FORCE
AND EFFECT, AT SUBLESSEE’S SOLE COST AND EXPENSE, THE INSURANCE REQUIRED UNDER
SECTIONS 16.1-16.3 OF THE MASTER LEASE, AS INCORPORATED HEREIN.  NOTWITHSTANDING
ANYTHING IN SECTION 16.3 OF THE MASTER LEASE TO THE CONTRARY, PROVIDED MASTER
LESSOR CONSENTS TO THE SAME (WHICH CONSENT MUST BE INCLUDED IN MASTER LESSOR’S
CONSENT TO THIS SUBLEASE, UNLESS WAIVED BY SUBLESSEE UNDER SECTION 18 BELOW),
SUCH INSURANCE SHALL BE ISSUED BY SUCH COMPANIES AS ARE CUSTOMARILY CARRIED BY
SUBLESSEE WITH RESPECT TO OTHER PROPERTIES LEASED BY SUBLESSEE.  SUBLESSEE SHALL
NAME MASTER LESSOR AND SUBLESSOR AS ADDITIONAL INSUREDS UNDER ITS LIABILITY
INSURANCE POLICY.


12.   DEFAULT:  SUBLESSEE SHALL BE IN DEFAULT OF ITS OBLIGATIONS UNDER THIS
SUBLEASE IF SUBLESSEE FAILS TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS
SUBLEASE WITHIN THE NOTICE AND CURE PERIODS SET FORTH IN SECTION 20.1 OF THE
MASTER LEASE, AS INCORPORATED HEREIN.


13.   REMEDIES:  IN THE EVENT OF ANY DEFAULT BY SUBLESSEE, SUBLESSOR SHALL HAVE
ALL REMEDIES PROVIDED PURSUANT TO SECTION 20.2 OF THE MASTER LEASE, OR
INCORPORATED HEREIN, AND BY APPLICABLE LAW.  SIMILARLY, ANY REMEDY GRANTED TO
SUBLESSOR UNDER THE MASTER LEASE, AS INCORPORATED HEREIN, MAY BE EXERCISED BY
SUBLESSEE UNDER THIS SUBLEASE.  UPON THE OCCURRENCE OF ANY DAMAGE, DESTRUCTION
OR OTHER CIRCUMSTANCE IN WHICH THE RENT PAID BY SUBLESSOR UNDER THE MASTER LEASE
IS ABATED OR REDUCED PURSUANT TO THE TERMS THEREOF, THE RENT PAYABLE BY
SUBLESSEE HEREUNDER ALSO SHALL BE SIMILARLY, PROPORTIONATELY ABATED.  IN THE
EVENT OF ANY LITIGATION BETWEEN SUBLESSEE AND SUBLESSOR TO ENFORCE ANY PROVISION
OF THIS SUBLEASE OR OTHERWISE WITH RESPECT TO THE SUBJECT MATTER HEREOF, THE
UNSUCCESSFUL PARTY IN SUCH LITIGATION SHALL PAY TO THE SUCCESSFUL PARTY ALL
COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS,
INCURRED THEREIN BY THE SUCCESSFUL PARTY.  SUCH FEES SHALL INCLUDE, WITHOUT
LIMITATION, ANY FEES AND COSTS INCURRED IN CONNECTION WITH ANY BANKRUPTCY OR
OTHER SIMILAR PROCEEDING.


14.   SURRENDER:  PRIOR TO EXPIRATION OR EARLY TERMINATION OF THIS SUBLEASE,
SUBLESSEE SHALL REMOVE ALL OF ITS TRADE FIXTURES AND SHALL SURRENDER THE
PREMISES TO SUBLESSOR IN THE CONDITION RECEIVED BY SUBLESSEE, EXCEPT FOR
ORDINARY WEAR AND TEAR, COSMETIC ALTERATIONS AND OTHER ALTERATIONS APPROVED BY
MASTER LESSOR THAT MASTER LESSOR HAS NOT PROPERLY REQUIRED BE REMOVED.  IF THE
PREMISES ARE NOT SO SURRENDERED, THEN SUBLESSEE

 

5

--------------------------------------------------------------------------------


 


SHALL BE LIABLE TO SUBLESSOR FOR ALL COSTS INCURRED BY SUBLESSOR IN RETURNING
THE PREMISES TO THE REQUIRED CONDITION.  IN NO EVENT SHALL SUBLESSEE BE REQUIRED
TO REMOVE ANY ALTERATIONS OR IMPROVEMENTS NOT INSTALLED OR MADE BY SUBLESSEE.


15.   BROKER:  SUBLESSOR AND SUBLESSEE EACH REPRESENT TO THE OTHER THAT THEY
HAVE DEALT WITH NO REAL ESTATE BROKERS, FINDERS, AGENTS OR SALESMEN OTHER THAN
THE STAUBACH COMPANY-SAN DIEGO, INC., REPRESENTING SUBLESSEE, AND CB RICHARD
ELLIS, REPRESENTING SUBLESSOR, IN CONNECTION WITH THIS TRANSACTION.  SUBLESSOR
SHALL BE RESPONSIBLE FOR THE PAYMENT OF COMMISSIONS DUE SUBLESSOR’S BROKER,
PURSUANT TO A SEPARATE WRITTEN AGREEMENT BETWEEN SUBLESSOR AND SUBLESSOR’S
BROKER, AND DUE THE STAUBACH COMPANY-SAN DIEGO, INC., PURSUANT TO THAT CERTAIN
COMMISSION AGREEMENT DATED AS OF SEPTEMBER 24, 2004 BETWEEN SUBLESSOR AND THE
STAUBACH COMPANY-SAN DIEGO, INC.  EXCEPT FOR THE COMMISSIONS PROVIDED ABOVE,
WHICH SHALL BE THE RESPONSIBILITY OF SUBLESSOR, EACH PARTY AGREES TO HOLD THE
OTHER PARTY HARMLESS FROM AND AGAINST ALL CLAIMS FOR BROKERAGE COMMISSIONS,
FINDER’S FEES OR OTHER COMPEN­SATION MADE BY ANY OTHER AGENT, BROKER, SALESMAN
OR FINDER AS A CONSEQUENCE OF SUCH PARTY’S ACTIONS OR DEALINGS WITH SUCH OTHER
AGENT, BROKER, SALESMAN, OR FINDER.


16.   NOTICES:  UNLESS AT LEAST FIVE (5) DAYS’ PRIOR WRITTEN NOTICE IS GIVEN IN
THE MANNER SET FORTH IN THIS PARAGRAPH, THE ADDRESS OF EACH PARTY FOR ALL
PURPOSES CONNECTED WITH THIS SUBLEASE SHALL BE THAT ADDRESS SET FORTH BELOW
THEIR SIGNATURES AT THE END OF THIS SUBLEASE.  ALL NOTICES, DEMANDS OR
COMMUNICATIONS IN CONNECTION WITH THIS SUBLEASE SHALL BE (A) PERSONALLY
DELIVERED; OR (B) PROPERLY ADDRESSED AND (I) SUBMITTED TO AN OVERNIGHT COURIER
SERVICE, CHARGES PREPAID, OR (II) DEPOSITED IN THE MAIL (CERTIFIED, RETURN
RECEIPT REQUESTED, AND POSTAGE PREPAID).  NOTICES SHALL BE DEEMED DELIVERED UPON
RECEIPT, IF PERSONALLY DELIVERED, ONE (1) BUSINESS DAY AFTER BEING SUBMITTED TO
AN OVERNIGHT COURIER SERVICE AND THREE (3) BUSINESS DAYS AFTER MAILING, IF
MAILED AS SET FORTH ABOVE. ALL NOTICES GIVEN TO MASTER LESSOR UNDER THE MASTER
LEASE SHALL BE CONSIDERED RECEIVED ONLY WHEN DELIVERED IN ACCORDANCE WITH THE
MASTER LEASE.


17.   OTHER SUBLEASE TERMS:


A.            INCORPORATION BY REFERENCE.  EXCEPT AS SET FORTH BELOW, THE TERMS
AND CONDITIONS OF THIS SUBLEASE SHALL INCLUDE ALL OF THE TERMS OF THE MASTER
LEASE AND SUCH TERMS ARE INCORPORATED INTO THIS SUBLEASE AS IF FULLY SET FORTH
HEREIN, EXCEPT THAT: (I) EACH REFERENCE IN SUCH INCORPORATED SECTIONS TO “LEASE”
SHALL BE DEEMED A REFERENCE TO “SUBLEASE”; (II) EACH REFERENCE TO “LANDLORD” AND
“TENANT” SHALL BE DEEMED A REFERENCE TO “SUBLESSOR” AND “SUBLESSEE”,
RESPECTIVELY, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN; (III) WITH RESPECT
TO WORK, SERVICES, REPAIRS, RESTORATION, INSURANCE, INDEMNITIES,
REPRESENTATIONS, WARRANTIES OR THE PERFORMANCE OF ANY OTHER OBLIGATION OF MASTER
LESSOR UNDER THE MASTER LEASE, THE SOLE OBLIGATION OF SUBLESSOR SHALL BE TO
REQUEST THE SAME IN WRITING FROM MASTER LESSOR AS AND WHEN REQUESTED TO DO SO BY
SUBLESSEE, AND TO USE SUBLESSOR’S REASONABLE EFFORTS (WITHOUT REQUIRING
SUBLESSOR TO SPEND MORE THAN A NOMINAL SUM) TO OBTAIN MASTER LESSOR’S
PERFORMANCE; (IV) WITH RESPECT TO ANY OBLIGATION OF SUBLESSEE TO BE PERFORMED
UNDER THIS SUBLEASE, WHEREVER THE MASTER LEASE GRANTS TO SUBLESSOR A SPECIFIED
NUMBER OF DAYS TO PERFORM ITS OBLIGATIONS UNDER THE LEASE, EXCEPT AS OTHERWISE
PROVIDED HEREIN, SUBLESSEE SHALL HAVE ONE (1) BUSINESS DAY LESS TO PERFORM THE
OBLIGATION, INCLUDING, WITHOUT LIMITATION, CURING ANY DEFAULTS; (V)  IN ANY CASE
WHERE “TENANT” IS TO INDEMNIFY, RELEASE OR WAIVE CLAIMS AGAINST “LANDLORD”, SUCH
INDEMNITY, RELEASE OR WAIVER SHALL BE DEEMED TO RUN FROM SUBLESSEE TO BOTH
MASTER LESSOR AND SUBLESSOR; (VI) ALL PAYMENTS SHALL BE MADE TO SUBLESSOR;
(VII) ALL “PROFIT” UNDER SUBLEASES AND ASSIGNMENTS SHALL BE PAID TO SUBLESSOR;
(X) REFERENCES TO “ALTERATIONS” IN SECTIONS 16.1 AND 28 SHALL REFER TO
ALTERATIONS CONSTRUCTED BY SUBLESSOR OR SUBLESSEE; AND (XI) THE REFERENCE IN
SECTION 30.10 TO “RENT” SHALL MEAN RENT UNDER THE MASTER LEASE.

Notwithstanding the foregoing, any provisions of the Master Lease that conflict
with the terms or provisions otherwise set forth in this Sublease shall not
apply as between Sublessor and Sublessee.  Without

 

6

--------------------------------------------------------------------------------


 

limitation of the foregoing sentence or the foregoing paragraph, (a) the
following provisions of the Master Lease shall not be incorporated herein: 
Basic Lease Terms, Introductory Paragraph, Sections 1, 2.1 (the first two
sentences), 2.5 (after the first reference to “feet” through the last reference
to “feet”), 3, 4, 5.1(e) and (f) (the first three sentences of each), 5.3 (after
the first reference to “Commencement Date” through the first reference to
“respectively”), 6, 7, 9.1 (the first sentence), 9.4 (the first sentence), 20.1
(the last sentence), 20.4, 20.5 (the last sentence), 24, 29, 30.2, 30.4 (after
the first reference to “assigns”), 30.8 (the first sentence), 30.12, 30.17 (the
second paragraph), 31-34 and 35 (the first two sentences), Exhibit D, First
Amendment to Lease and Second Amendment to Lease (except Section 3); (b)
references in the following provisions to “Landlord” shall mean Master Lessor
only:  Sections 2.1-2.4, 5.1-5.3, 8, 9.2, 9.4 (references in parenthesis), 11.1
(the second and third sentences), 11.2, 15.1-15.5, 16.5, 17, 19.1-19.4, 27 (the
first sentence), 35 and 36; (c) references in the following provisions to
“Landlord” shall mean Master Lessor and/or Sublessor:  Section 12-14 and 30.17;
(d) references in Section 16.3 (except the two references in the fourth
sentence) shall mean Master Lessor and Sublessor; and (e) references in
Section 5.1(c)(iv) and (d)(ix) to “Lease” shall mean the Master Lease.


B.            NO VIOLATION OF MASTER LEASE.  THIS SUBLEASE IS AND AT ALL TIMES
SHALL BE SUBJECT AND SUBORDINATE TO THE MASTER LEASE AND THE RIGHTS OF MASTER
LESSOR THEREUNDER.  THE RIGHT OF SUBLESSEE TO OCCUPY AND USE PREMISES UNDER THIS
SUBLEASE IS SUBJECT TO THE RESTRICTIONS AND LIMITATIONS ON USE SET FORTH IN THE
MASTER LEASE, AS MODIFIED HEREBY OR BY MASTER LESSOR’S CONSENT HERETO. 
SUBLESSEE AGREES THAT IT SHALL NOT TAKE ANY ACTION, OR USE THE PREMISES IN ANY
WAY, THAT WILL CONSTITUTE A DEFAULT UNDER THE APPLICABLE TERMS OF THE MASTER
LEASE.  SUBLESSOR AGREES TO PERFORM ALL OF ITS OBLIGATIONS UNDER THE MASTER
LEASE TO THE EXTENT THE SAME ARE NOT THE RESPONSIBILITY OF SUBLESSEE UNDER THIS
SUBLEASE AND NOT TO MODIFY OR TERMINATE THE MASTER LEASE, THROUGHOUT THE TERM OF
THIS SUBLEASE.  SUBLESSOR WILL EXERCISE DUE DILIGENCE (AT SUBLESSEE’S COST) TO
CAUSE THE MASTER LESSOR TO PERFORM ITS OBLIGATIONS UNDER THE MASTER LEASE FOR
THE BENEFIT OF SUBLESSEE.  TO THE EXTENT ANY APPROVAL OR CONSENT IS REQUIRED TO
BE OBTAINED BY SUBLESSEE FROM MASTER LESSOR, SUBLESSOR SHALL PROMPTLY COOPERATE
WITH SUBLESSEE IN OBTAINING SUCH APPROVAL OR CONSENT FROM MASTER LESSOR.


C.            EARLY TERMINATION.  IN THE EVENT THE MASTER LEASE IS TERMINATED
PURSUANT TO THE TERMS THEREOF, THIS SUBLEASE SHALL TERMINATE SIMULTANEOUSLY WITH
SUCH TERMINATION.  IN THE EVENT OF A CONFLICT BETWEEN THE PROVISIONS OF THIS
SUBLEASE AND THE MASTER LEASE, AS BETWEEN SUBLESSOR AND SUBLESSEE, THE
PROVISIONS OF THIS SUBLEASE SHALL CONTROL.  IN THE EVENT OF A CONFLICT BETWEEN
THE EXPRESS PROVISIONS OF THIS SUBLEASE AND THE PROVISIONS OF THE MASTER LEASE,
AS INCORPORATED HEREIN, THE EXPRESS PROVISIONS OF THE SUBLEASE SHALL PREVAIL.


18.   CONDITIONS PRECEDENT:  THIS SUBLEASE AND SUBLESSOR’S AND SUBLESSEE’S
OBLIGATIONS HEREUNDER ARE CONDITIONED UPON THE WRITTEN CONSENT OF MASTER LESSOR,
WHICH CONSENT MUST CONTAIN THE ELEMENTS SET FORTH IN EXHIBIT B ATTACHED HERETO. 
IF SUBLESSOR FAILS TO OBTAIN SUCH MASTER LESSOR’S CONSENT WITHIN THIRTY (30)
DAYS AFTER EXECUTION OF THIS SUBLEASE BY SUBLESSEE, THEN SUBLESSOR OR SUBLESSEE
MAY TERMINATE THIS SUBLEASE BY GIVING THE OTHER PARTY WRITTEN NOTICE THEREOF,
AND SUBLESSOR SHALL RETURN TO SUBLESSEE ANY DEPOSIT PREVIOUSLY RECEIVED BY
SUBLESSOR FROM SUBLESSEE UNDER THIS SUBLEASE; PROVIDED, HOWEVER, THAT SUBLESSEE
MAY WAIVE THE REQUIREMENT THAT MASTER LESSOR’S CONSENT CONTAIN ALL OR SOME OF
THE ELEMENTS SET FORTH IN EXHIBIT B ATTACHED HERETO.  IN ADDITION, SUBLESSOR
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE MASTER LESSOR AND MASTER
LESSOR’S LENDER TO PROVIDE SUBLESSEE WITH A COMMERCIALLY REASONABLE
NONDISTURBANCE AGREEMENT.  IF SUBLESSOR FAILS TO OBTAIN SUCH COMMERCIALLY
REASONABLE NONDISTURBANCE AGREEMENT FROM MASTER LESSOR AND MASTER LESSOR’S
LENDER WITHIN THIRTY (30) DAYS AFTER EXECUTION OF THIS SUBLEASE BY SUBLESSEE,
THEN SUBLESSEE MAY TERMINATE THIS SUBLEASE BY GIVING SUBLESSOR WRITTEN NOTICE
THEREOF, AND SUBLESSOR SHALL RETURN TO SUBLESSEE ANY DEPOSIT PREVIOUSLY RECEIVED
BY SUBLESSOR FROM SUBLESSEE UNDER THIS SUBLEASE.  THE CONDITIONS AND TERMINATION
RIGHTS IN THIS SECTION 18 SHALL BE DEEMED WAIVED BY SUBLESSEE UPON
(I) SUBLESSEE’S EXECUTION OR WRITTEN APPROVAL OF MASTER LESSOR’S CONSENT (WHICH
CONSENT DOES NOT INCLUDE ALL OF THE ITEMS

 

7

--------------------------------------------------------------------------------


 


DESCRIBED IN THIS SECTION) OR (II) SUBLESSEE’S FAILURE TO TERMINATE THIS
SUBLEASE WITHIN SIXTY (60) DAYS AFTER SUBLESSEE’S EXECUTION OF THIS SUBLEASE IF
SUBLESSOR FAILS TO OBTAIN MASTER LESSOR’S CONSENT WITH ALL THE ELEMENTS
DESCRIBED HEREIN OR THE REQUIRED NONDISTURBANCE AGREEMENTS WITHIN THIRTY (30)
DAYS AFTER SUBLESSEE’S EXECUTION OF THIS SUBLEASE.


19.   AUTHORITY TO EXECUTE:  SUBLESSEE AND SUBLESSOR EACH REPRESENT AND WARRANT
TO THE OTHER THAT EACH PERSON EXECUTING THIS SUBLEASE ON BEHALF OF EACH PARTY IS
DULY AUTHORIZED TO EXECUTE AND DELIVER THIS SUBLEASE ON BEHALF OF THAT PARTY.


20.   INDEMNITY:  SUBLESSEE AGREES TO INDEMNIFY AND SAVE THE SUBLESSOR HARMLESS
FROM ALL CLAIMS (INCLUDING COSTS AND EXPENSES OF DEFENDING AGAINST SUCH CLAIMS)
ARISING FROM ANY ACT OR OMISSION OF SUBLESSEE OR SUBLESSEE’S AGENTS, EMPLOYEES,
CONTRACTORS, OR INVITEES OCCURRING DURING THE TERM, IN, ON OR ABOUT THE
PREMISES, UNLESS SUCH CLAIMS ARE CAUSED BY, OR ARE THE RESULT OF, THE
INTENTIONAL MISCONDUCT OR NEGLIGENCE OF SUBLESSOR OR MASTER LESSOR OR ANY OF
SUBLESSOR’S OR MASTER LESSOR’S AGENTS, EMPLOYEES, CONTRACTORS OR INVITEES. 
SUBLESSOR IN TURN AGREES TO INDEMNIFY AND SAVE SUBLESSEE HARMLESS FROM ALL
CLAIMS (INCLUDING COSTS AND EXPENSES OF DEFENDING AGAINST SUCH CLAIMS) ARISING
FROM ANY ACT OR OMISSION OF SUBLESSOR OR SUBLESSOR’S AGENTS, EMPLOYEES,
CONTRACTORS OR INVITEES, OCCURRING DURING THE TERM, IN, ON OR ABOUT THE PREMISES
UNLESS SUCH CLAIMS ARE CAUSED BY, OR ARE THE RESULT OF, THE INTENTIONAL
MISCONDUCT OR NEGLIGENCE OF SUBLESSEE OR ANY OF SUBLESSEE’S AGENTS, EMPLOYEES,
CONTRACTORS OR INVITEES.


21.   SIGNAGE:  SUBJECT TO MASTER LESSOR’S PRIOR WRITTEN APPROVAL THEREOF, AND
SUBLESSEE’S COMPLIANCE WITH ALL LAWS AND ALL OF MASTER LESSOR’S REQUIREMENTS IN
CONNECTION THEREWITH PURSUANT TO THE TERMS OF THE MASTER LEASE, SUBLESSEE SHALL
BE ENTITLED TO INSTALL, AT SUBLESSEE’S SOLE COST, SIGNAGE IN ALL OF THE
LOCATIONS IN WHICH SUBLESSOR IS ENTITLED TO SIGNAGE UNDER THE MASTER LEASE. 
SUBJECT TO MASTER LESSOR’S PRIOR WRITTEN APPROVAL THEREOF, AND SUBLESSEE’S
COMPLIANCE WITH ALL LAWS AND ALL OF MASTER LESSOR’S REQUIREMENTS IN CONNECTION
THEREWITH PURSUANT TO THE TERMS OF THE MASTER LEASE, SUBLESSEE MAY ALSO INSTALL,
AT SUBLESSEE’S SOLE COST, BUILDING-TOP SIGNAGE.  SUBLESSEE SHALL BE SOLELY
RESPONSIBLE FOR ALL COSTS TO FABRICATE, PERMIT, INSTALL, MAINTAIN AND REMOVE ALL
SUCH SIGNAGE INSTALLED BY SUBLESSEE.


22.   ROOF RIGHTS; GENERATOR:  SUBJECT TO MASTER LESSOR’S PRIOR WRITTEN APPROVAL
THEREOF, AND SUBLESSEE’S PROMPT COMPLIANCE WITH ALL LAWS AND ALL OF MASTER
LESSOR’S CONDITIONS AND REQUIREMENTS IN CONNECTION THEREWITH, SUBLESSEE MAY
INSTALL AND MAINTAIN, AT SUBLESSEE’S SOLE COST, SUBLESSEE’S TELECOMMUNICATIONS,
SATELLITE AND ANTENNA EQUIPMENT ON THE ROOF OF THE BUILDING ABOVE THE PREMISES
AND A BACK-UP GENERATOR (APPROXIMATELY 400 KW WITH AN OUTDOOR PAD OF 15’ W BY
20’ L) ADJACENT TO THE PREMISES, BOTH IN LOCATIONS AND IN ACCORDANCE WITH
SPECIFICATIONS APPROVED BY MASTER LESSOR.  SUBLESSEE SHALL INDEMNIFY, DEFEND,
PROTECT AND HOLD HARMLESS SUBLESSOR AND MASTER LESSOR FROM ALL LOSSES, COSTS,
CLAIMS, LIABILITIES AND DAMAGES IN CONNECTION WITH SUCH ROOF EQUIPMENT OR
GENERATOR.


23.   ASBESTOS DISCLOSURE:  SUBLESSEE ACKNOWLEDGES THAT IT HAS BEEN INFORMED OF
THE PRESENCE OF ASBESTOS IN THE PROJECT IN WHICH THE PREMISES ARE LOCATED AS SET
FORTH IN SECTIONS 30.1 AND 37 OF THE MASTER LEASE.


24.   COUNTERPARTS:  THIS SUBLEASE MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL BUT ALL OF WHICH, TAKEN TOGETHER, SHALL
CONSTITUTE ONE AND THE SAME SUBLEASE.

 

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS SUBLEASE AS OF THE DAY AND
YEAR FIRST ABOVE WRITTEN.

 

SUBLESSOR:

 

SUBLESSEE:

 

 

 

ACCELRYS, INC.,

 

QUALCOMM INCORPORATED,

a Delaware corporation

 

a Delaware corporation

By:

 

 

By:

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

Address:

 

Address:

 

 

 

10188 Telesis Court, Suite 100

 

QUALCOMM Incorporated

San Diego, CA 92121

 

Attn: VP Real Estate and Facilities

Attn.: Chief Financial Officer

 

5775 Morehouse Road

And

 

San Diego, CA 92121

Attn.: Facilities Director

 

 

 

 

9

--------------------------------------------------------------------------------


EXHIBIT A

 

MASTER LEASE

 

 

10

--------------------------------------------------------------------------------


EXHIBIT B

ITEMS TO BE INCLUDED IN MASTER LESSOR’S CONSENT

Master Lessor hereby acknowledges receipt of a copy of this Sublease, and
consents to the subleasing of the Premises to QUALCOMM Incorporated.  Except as
consented to below, the terms and provisions of the Sublease shall be subject
and subordinate to the terms of the Master Lease and nothing herein shall be
construed to release Accelrys, Inc. from any of its obligations or liabilities
under the Master Lease.  In connection with the foregoing, Master Lessor
specifically consents and agrees that:

1.             Sublessee may install tenant improvements, cabling,
communications equipment, security systems, and equipment within the Premises,
subject to Master Lessor’s consent, which consent shall not be unreasonably
withheld or delayed, except as provided in Section 10.1 of the Master Lease.  In
addition, Sublessee may elect to install telecommunications, satellite and
antenna equipment on the roof of the building, as well as one or more UPS/Backup
generators outside the building to serve the Premises.  Master Lessor shall have
the right to approve the location(s) of such installations, which consent shall
not be unreasonably withheld or delayed.  Master Lessor’s consent shall not be
required for painting, carpeting and other cosmetic alterations by Sublessee and
Master Lessor shall not require the removal of any alterations unless Master
Lessor has so advised Sublessee and Sublessor in writing at the time Master
Lessor approves the same.  Delawie Wilkes Rodrigues Barker, Mr. Chuck Nichols
and Roel Construction are hereby deemed approved by Master Lessor as architect,
project manager and contractor, respectively, for any such installations. 
Sublessee shall not be required to pay Master Lessor a supervisory fee relating
to Sublessee’s alterations or improvements in the Premises.  In no event shall
Sublessee or Sublessor be required to remove or change cosmetic alterations to
the Premises.

2.             Sublessee may use the Premises for general office use, software
research and design engineering, light assembly and computer labs and other uses
permitted under applicable zoning.  Sublessee may use Hazardous Materials in the
Premises in the ordinary course of Sublessee’s business and consistent with such
use; provided, however, that (i) Sublessee shall comply with all applicable laws
and regulations in connection with such use and shall not release or dispose of
any such Hazardous Materials in or about the Premises, and (ii) Sublessee shall
indemnify, defend, protect and hold Master Lessor harmless from and against all
claims, losses, costs, damages and liabilities, to the extent caused by the
release, disposal, discharge or emission of Hazardous Materials on or about the
Premises by Sublessee or its agents, contractors, or employees.

3.             Master Lessor represents and warrants that all Building
mechanical, HVAC, plumbing, electrical and other utility systems are in good
operating condition; provided that the term of such warranty shall expire on May
31, 2005.  If Sublessee does not give Sublessor notice within such warranty
period setting forth with specificity the nature and extent of such malfunction
or failure, correction of such malfunction or failure shall be the obligation of
Sublessee at Sublessee’s sole cost and expense.

4.             Sublessee may, without Master Lessor’s consent (but with notice
to Master Lessor), transfer all or a portion of the Premises to an affiliate or
subsidiary of Sublessee, or any successor to substantially all of the assets of
any of QUALCOMM’s business divisions, and no transfer of shares or interests in
Sublessee shall constitute a transfer or assignment for purposes of the Master
Lease.

5.             Sublessee shall have control over the regulation of the HVAC
system serving the Premises, without any additional charge for after-hours HVAC
or other utility services (other than actual utility costs charged by third
party providers), and may select its own energy service provider for electrical
and other utility services to the Premises.

 

11

--------------------------------------------------------------------------------


 

6.             Sublessee shall have the right, at its own expense, to utilize
its own employees to provide janitorial services to the Premises in lieu of
janitorial services provided by Master Lessor.

7.             Master Lessor has reviewed and approved Sublessee’s proposed
insurance coverage and such insurance, including, without limitation, the
identity of the insurance company and the deductibles carried by Sublessee, is
acceptable to Master Lessor, notwithstanding any provisions in the Master Lease
to the contrary.

8.             Sublessee shall have the right to audit Master Lessor’s records
as to Building Expenses and Project Expenses as permitted under Section 5.5 of
the Master Lease.

9.             Master Lessor confirms that fiber optic facilities, conduit and
services are available to and from the Premises and that Sublessee shall have
access to and the right to use such facilities without additional cost or
expense other than the cost incurred installing Sublessee’s facilities or costs
incurred to third-party service providers.

10.           Master Lessor shall permit Sublessee to install, at Sublessee’s
sole cost and expense, two (2) building top exterior, back-lit, building signs
(the “Building Signs”) containing Sublessee’s name on the Building:

(a)           The Building Signs shall be consistent with the design and
specifications as depicted on Exhibit B-1 attached hereto and incorporated
herein by reference and may be located (i) on the southeast corner of the
Building, and (ii) above the Building entrance on the east side of the Building;

(b)           The cost of designing, fabricating, installing and obtaining
governmental approvals for the Building Signs shall be paid by Sublessee, at
Sublessee’s sole cost and expense.  Master Lessor shall have the right to
approve the contractor that installs the Building Signs and the contractor shall
comply with all of Master Lessor’s policies and procedures relating to
construction performed at the Building (e.g., insurance, safety etc.);

(c)           Sublessee shall maintain the Building Signs in good order and
repair, at Sublessee’s sole cost and expense;

(d)           Sublessee’s right to install the Building Signs is subject to the
issuance by the City of San Diego (the “City”) of any required approvals and
permits for the installation of the Building Signs.  Master Lessor makes no
representation or warranty that the City will permit the installation of the
Building Signs;

(e)           Sublessee shall remove the Building Signs and repair any damage to
the Building, at Sublessee’s sole cost and expense, upon the termination or
expiration of the Sublease term;

(f)            Sublessee shall have the exclusive right to place exterior
building signage on the Building.

11.           Sublessee shall have the right, at its sole cost and expense, to
place its name on any monument signs that identify the occupant of the Premises
or to construct a monument sign on or adjacent to the Premises and to place
Sublessee’s name on such monument sign.  In addition, Sublessee shall have the
right, at its sole cost and expense, to replace the name of Sublessor with its
own name on any monument signs on which Sublessee’s name currently appears. 
Master Lessor shall have the right to approve the size, design and location of
any future monument signs constructed by Sublessee, in Master Lessor’s
reasonable discretion, and all such signs shall be constructed at Sublessee’s
sole cost and expense.

 

12

--------------------------------------------------------------------------------


 

12.           Master Lessor hereby acknowledges that notices to Tenant under the
Master Lease should be sent to 10188 Telesis Court, San Diego, CA  92121,
Attn.:  General Counsel and Attn.:  Facilities Director.

 

MASTER LESSOR:

 

CALWEST INDUSTRIAL HOLDINGS, LLC,

Dated:

 

a Delaware limited liability company

 

By:

 

 

Its:

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B-1

SUBLESSEE’S SIGN SPECIFICATIONS

 

 

 

14

--------------------------------------------------------------------------------